TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00705-CV



                                    In re Gary Hayden Gibbs




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus, complaining of the trial court’s

failure to rule on several motions filed with a post-conviction application for writ of habeas corpus.

See Tex. R. App. P. 52; see also Tex. Code Crim. Proc. art. 11.07. Having reviewed the petition

and applicable rules and statutes, we deny the petition for writ of mandamus. See Tex. R. App.

P. 52.8(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: October 28, 2016